United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           June 2, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50752
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RUBEN PATRICK VALDES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-1326-1-PRM
                       --------------------

Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Ruben Patrick Valdes appeals his convictions and sentences

for conspiracy to smuggle aliens and transporting aliens.        He

argues that the evidence is insufficient to support his

convictions and that the district court erred in applying the

eight-level enhancement in U.S.S.G. § 2L1.1(b)(6)(4).      Valdes

argues that there was no evidence tying him directly to the July

27, 2002, load in which two people died while being transported


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50752
                                 -2-

in the back of an unventilated and unrefrigerated trailer.    He

also contends that the evidence was insufficient to tie him to

the conspiracy or to show that the deaths were the result of the

conspiracy.   Valdes asserts that the eight-level enhancement for

conduct resulting in the death of any person should not have

applied because the Government did not establish causation or

that the deaths were reasonably foreseeable.

     Based on the evidence presented at trial, a rational trier

of fact could have found Valdes guilty of both offenses.     Jackson

v. Virginia, 443 U.S. 307, 318 (1979).     The evidence showed that

Valdes was involved in transporting illegal aliens within the

United States and conspired with numerous other people to

accomplish this purpose.   Several members of the conspiracy were

involved in the fateful July 27, 2002, load in which two of the

aliens being transported died of heat stroke.     See United States

v. Maceo, 947 F.2d 1191, 1198 (5th Cir. 1991).    There also was

evidence directly linking Valdes to the load.

     Given the involvement of both Valdes and his co-conspirators

in the transportation of the aliens who died, the fact that the

deaths were reasonably foreseeable as a consequence of the

smuggling activities, as well as the fact that the deaths were

caused by the aliens being transported for profit, the district

court did not err in applying the eight-level enhancement in

U.S.S.G. § 2L1.1(b)(6).    See United States v. Garcia-Guerrero,
                          No. 03-50752
                               -3-

313 F.3d 892 (5th Cir. 2002); United States v. Cuyler, 298 F.3d
387, (5th Cir. 2002).

     AFFIRMED.